11 JONES, Judge,
concurring.
I concur in the result only, and therefore assign these reasons.
Once again the City presents a record on appeal absolutely devoid of any evidence in support of its theory of the case. Upon remand from the State Supreme Court, the Supreme Court ordered the trial court to determine whether the transfer of these *282claimants was retaliatory vel non. Upon rehearing, claimants put forth evidence, and the City did not. The Civil Service Commission noted in its reasons witnesses were available to the City. However, the City chose not to present these witnesses. For this reason alone claimants must prevail-.
Further, no one questions the authority of the City to transfer these claimants or any similarly situated employees for the good of the Department. However, where the challenge to toe transfer calls into question ulterior motives of the City, the City must then demonstrate the transfer is in the best interest of the Department.